<I.:   • ~-   '-!   •   .,. '

       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                    Fl
                                             UNITED STATES DISTRICT COUR                                           SEP 1 9 2019
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America
                                              V,


                                Carlos Alberto Espinola-Romero                       Case Number: 3:19-mj-23840

                                                                                     Stephen Patrick White
                                                                                     Defendant's Attorney


       REGISTRATION NO. 89165298

       THE DEFENDANT:
        IX! pleaded guilty to count(s) 1 of Complaint
                                                   ---~-------------------------
         •              was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                      Nature of Offense                                                Count Number{s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                      1

          D The defendant has been found not guilty on count(s)
                                                  -------------------
          •             Count(s)
                                   ------------------
                                                      dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                         ·0 TIME SERVED                         •   _ _ _ _ _ _ _ _ _ _ days

              IX! Assessment: $10 WAIVED IZI Fine: WAIVED
              IX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, __________ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances .

                                                                                . Thursday, September 19, 2019
                                                                                  Date of Imposition of Sentence


         Received
                                ---------
                                DUSM                                                 ONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES.MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                         3:19-mj-23840
